989 F.2d 506
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.WILFRED MACDONALD, INC., a New Jersey Corporation, Appellant,v.CUSHMAN, INC., a Delaware Corporation, Appellee.
No. 92-3718.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 18, 1993.Filed:  March 11, 1993.

Before JOHN R. GIBSON, BOWMAN and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Wilfred MacDonald, Inc. appeals from an order of the district court1 denying its motion for preliminary injunction against Cushman, Inc. Cushman had informed McDonald that it would not renew contracts appointing MacDonald as dealer for two Cushman product lines.  The district court found there had been no showing of irreparable harm and refused to apply the New Jersey franchise law, but rather found Nebraska law to be applicable.  On appeal, Cushman argues that it held a franchise, that New Jersey law is applicable, and Cushman does not have good cause for refusing to renew its agreement with MacDonald.  We affirm.  See 8th Cir.  R. 47B.


2
MacDonald moved for expedited hearing of its appeal, which we granted.  The case has been fully briefed and we have heard oral argument.


3
The district court found no clear factual record apart from general allegations that termination of the two Cushman products lines would place MacDonald's business in serious jeopardy.  Thus, it found, with only claims of money loss, there was insufficient evidence to demonstrate irreparable harm.  MacDonald has not demonstrated on appeal that any findings of fact were clearly erroneous, that the district court erred, or that the court abused its discretion.  We affirm the judgment of the district court denying the preliminary injunction.


4
We deny the motion to enjoin state court proceedings in New Jersey filed by Cushman.


5
A true copy.

Attest:

6
CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



1
 The Honorable Warren K. Urbom, Senior United States District Judge for the District of Nebraska